Citation Nr: 1221839	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a Travel Board hearing in April 2012, a transcript of which has been associated with the claims folder.  At the hearing, the Veteran submitted photographs and flight logs.  The Veterans Law Judge (VLJ) agreed to hold the record open for an additional 30 days pending receipt of additional medical evidence.  The Board subsequently received additional pertinent evidence from the appellant; specifically, a medical nexus opinion.  At the hearing, the VLJ accepted an oral waiver of consideration by the Agency of Original Jurisdiction in regards to the evidence obtained at that time, as well as to the future medical opinion.  See 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

The Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that tinnitus was incurred while engaging in combat.

Applicable Facts

The Veteran contends that he is entitled to service connection for tinnitus due to in-service noise exposure.  His DD Form 214 shows that his military occupational specialty was as an Aircraft Inertial and Radar Navigation System Repairman.  

Service treatment records do not contain specific complaints regarding ringing of the ears.  

The Veteran was afforded an April 2008 VA audiological examination.  The Veteran reported experiencing a hissing or ringing sound noticeable in quiet situations.  The Veteran reported that he had served in the Air Force for nearly four years, his occupational noise exposure included flying for one year as a flight attendant.  Recreationally, the Veteran did not report experiencing significant noise exposure.  Otoscopy revealed clear ear canals and intact tympanic membranes.  

In May 2008 the Veteran submitted a statement emphasizing the excessive noise exposure that he experienced without hearing protection while in service.  He indicated that he experienced hearing loss in service and eventually ringing in his ears, as he recalled mentioning the hearing loss to the examiner at the separation examination.  

An addendum opinion was provided in September 2008 and indicated that on review of the claims folder, an electronic hearing test conducted in May 1970 showed that the Veteran had hearing sensitivity well within normal limits at discharge, such that there was no evidence of hearing damage in service.  Based on electronic hearing testing, the audiologist opined that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure while in service.   

In October 2008 the Veteran was afforded a VA audiological examination, wherein his claims folder was reviewed.  The Veteran's earlier April 2008 examination in which he described experiencing tinnitus whenever it was quiet, sounding like hissing, crickets or rushing water was reviewed.  The Veteran's reports of excessive noise exposure as a Radio Radar Navigation Repairman working on aircraft and on the flight line was reviewed, as was his indication that he was not exposed to significant occupational noise as a civilian.  The Veteran also denied recreational noise exposure.  Otoscopy was normal.  There was mild high frequency sensorineural hearing loss in the left ear.  The diagnosis was tinnitus based on the Veteran's description.  

In his July 2009 Substantive Appeal, the Veteran described his in-service work while in Vietnam as a Radio Radar Navigation Repairman working on the Forward Looking and Doppler Radar of C-130E Fulton Recovery aircraft.  He explained that the maintenance shop in which he worked was located between the taxiway and the runway, such that there was constant noise exposure from jets and propeller aircraft.  Additionally, the small work building was shared with the rescue helicopter group, exposing him to additional noise as rescue helicopters were dispatched.  He reported that C-130E aircraft were parked just outside the barracks, within a couple hundred feet from the Veteran's bunk.  The Veteran explained that C-130E Hercules was an aircraft with four Allison T560A-15 turboprop engines, capable of generating upwards of 120 to 140 decibels of sound intensity.  He indicated that while waiting to debrief crews, he would meet the planes as they taxied into the parking areas, with their engines running.  There were also C-123 aircraft parked outside the back of the barracks.  The Veteran indicated that he was continually exposed to extremely loud aircraft engine noise.  He conveyed his concern that noise exposure was safe only up to 70 decibels, and that he had been constantly and repetitively exposed to extremely loud noise levels well in excess of 70 decibels.  He contended that that this caused or significantly contributed to his tinnitus.  He explained that he had experienced ringing or hissing in his ears ever since he could remember after separating from the Air Force.  He indicated that he had expressed concern over his hearing at his separation physical, but that the VA examiner stated the records did not show tinnitus or hearing loss during service.  The Veteran indicated that he had been uncertain what the occasional ringing in his ears meant, but that it worsened with age.  The Veteran disagreed with the VA examiner's opinion that his tinnitus was less likely as not related to noise exposure.  The Veteran indicated that the examiner did not have enough information regarding his constant and repetitive exposure to extremely loud aircraft engine noise while in service.  

In November 2010 the Veteran's representative supported the Veteran's contentions, and emphasized that in the epidemiology of tinnitus by Howard J. Hoffman, M.A., and George W. Reed, Ph.D., chronic tinnitus was seldom remembered as developing immediately following noise exposure, such that those with permanent noise induced tinnitus typically did not recall the onset time.  

At his April 2012 Travel Board hearing the Veteran explained that he experienced a constant ringing noise in his ears.  He described it as a hissing noise, compared to hearing a million crickets at the same time.  He explained that it was especially bothersome at night, and that he used a sound machine to help him sleep.  The Veteran indicated that he had concerns about working around aircraft even when he separated from service, and that the ringing in his ears did not cause hearing loss at that time; however, he reported the ringing had become much worse in the previous five years.  The Veteran's representative helped to clarify that the ringing or similar noises had been present 40 years earlier, but not so prevalent.  The Veteran discussed his in-service noise exposure, and submitted flight logs and photographs to support his contentions that he flew on 30 different flights, including five round trip flights from the Philippines to Na Trang, one to Okinawa, seven to Taiwan, and two to Thailand.  He explained that these flights were typically in the cargo hold of a C-130, a four engine turbo prop.  The Veteran again detailed how the barracks were near the planes that he worked on, the runway, taxiway, and revetments.  The Veteran explained that his military occupational specialty was as an Aircraft Radar Inertial Navigation Repairman, such that he worked on the planes electrical equipment, on a continuous basis as various aircraft landed at varying times for service.  He also indicated that the shop he worked in was shared on one side with a rescue helicopter, and that planes were constantly taking off from the runway.  The Veteran emphasized that he experienced constant and repetitive in-service noise exposure.  The Veteran was encouraged to seek a medical opinion regarding whether there was a nexus between his in-service noise exposure and related problems and his current tinnitus.  

In April 2012, an opinion from Richmond B. Mowry, Clinical Audiologist, was received.  He indicated that the Veteran had been seen for his bilateral tinnitus, and his case history and provided military records were reviewed and showed that the Veteran was a radar repairman for aircraft and lived and worked on and next to an airfield in service.  The Veteran had reported continuous exposure to aircraft noise on and next to the flight line without hearing protection, and also when flying on numerous flights on C-130 aircraft, also without hearing protection.  Mr. Mowry indicated that research showed continuous hazardous noise exposure without the benefit of hearing protection caused permanent hearing loss and tinnitus.  Following review of the Veteran's military records and the interview, Mr. Mowry considered it more likely than not that the Veteran's tinnitus resulted from his aircraft noise exposure while in Vietnam.  

Legal Analysis

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board considers the Veteran competent to report the hissing noises he experiences in his ears since service, and the noise exposure that he has experienced both in service and since service.  The Board finds that the Veteran consistently reported his experiences in service with excessive noise exposure while working on the flight line, when housed in barracks in close proximity to the runway and taxiway, or when in flight on various trips.  His reports were detailed and consistent, and as such his statements are considered credible, and afforded probative value.  Similarly, the Veteran consistently explained that he experienced a problem that he had not identified at the time as tinnitus, but which later became a constant ringing in his ears.  As such, he competently and credibly asserted that he experienced something akin to tinnitus in service, although it was not at that time constant, and ever since, with an increasing presence.  

The September 2008 VA examiner's negative nexus opinion failed to provide a rationale which discussed the Veteran's in-service noise exposure, and seemed to focus on the lack of hearing loss at separation from service.  As such, this opinion did not discuss the Veteran's in-service noise exposure, and the Board finds it inadequate, such that it is not afforded probative value.  In contrast, the private opinion which considered the Veteran's hearing loss as more likely than not caused by his in-service noise exposure was supported by reviewing the Veteran's credible reported history and provided military records of in-service noise exposure.  This opinion is afforded great probative value for its reasoning.

After carefully considering the record, the Board finds that the Veteran's tinnitus is caused by in-service noise exposure.  The Veteran's service records document a military occupational specialty consistent with noise exposure.  The Veteran has provided competent and credible evidence of tinnitus since service.  In addition, the private opinion relating the Veteran's tinnitus to in-service noise exposure is given more probative value than the VA examiner's opinion, which rationale did not adequately discuss the effects of the Veteran's in-service noise exposure on his tinnitus.  Accordingly service connection for tinnitus is established, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


